Fletcher, Presiding Justice.
Press Promotions, Inc. and Patricia Evans filed this quiet title action seeking a declaration that Allen Giddens had no interest in a tract of land at the intersection of Forsyth Road and Napier Avenue in Macon, Georgia. Evans claims a one-half ownership interest through her divorce from Thom Smith, who purchased the property in 1984; Press Promotions claims the other one-half interest through its purchase of Smith’s interest at a sheriff’s sale in September 1996; *385Allen Giddens bases his claim on quitclaim deeds from Smith’s four adult children, who are Smith’s heirs at law. Relying on the special master’s findings, the trial court decreed that fee simple title belonged to Press Promotions and Evans as tenants in common and removed the quitclaim deeds as clouds on the title. Because the 1984 divorce decree transferred an undivided one-half interest in the property to Evans and the Smith heirs received sufficient notice of the levy in connection with the sheriff’s sale, we affirm.
Decided September 15, 1997.
Harrison & Willis, Randall P. Harrison, for appellant.
Bush, Crowley, Leverett & Leggett, J. Wayne Crowley, for appellees.

Judgment affirmed.


All the Justices concur.